Citation Nr: 1021915	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-33 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asbestosis.  

2. Entitlement to a special home adaptation grant. 

3. Entitlement to specially adapted housing. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1961 to March 
1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. 

The Veteran testified at a Video Conference hearing in 
February 2010 before the undersigned.  

The issues of entitlement to an increased ratings for 
service-connected pulmonary emphysema with history of chronic 
bronchitis (60 percent) has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ). See Statement from Veteran, November 
2008.  The Board does not have jurisdiction over this issue 
and it is referred to the AOJ for appropriate action. 

The issues of entitlement to service connection special home 
adaptation grant and entitlement to specially adapted housing 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1. In an unappealed September 1998 rating decision, the RO 
denied claim of entitlement to service connection for 
asbestosis.  

2. The evidence added to the record since September 1998, 
when viewed by itself or in the context of the entire record, 
is neither cumulative nor redundant and relates to an 
unestablished fact necessary to substantiate the claim.

3. The competent evidence demonstrates that the Veteran's 
currently diagnosed asbestosis is causally related to active 
service.


CONCLUSIONS OF LAW

1. The September 1998 rating decision which denied the 
Veteran's claim of entitlement to service connection for 
asbestosis is final. 38 U.S.C.A. § 7105 (West 2002).

2. The evidence received subsequent to the September 1998 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
asbestosis have been met. 38 U.S.C.A. §§ 5108, 5103, 5103A, 
5107(b), 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156, 3.159 (2009).

3. Asbestosis was incurred in active service. 38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009). 

The Board is granting the benefit sought on appeal, service 
connection for asbestosis.  Therefore, it is not necessary to 
discuss VA's duties to notify or assist the Veteran in 
substantiating that claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Discussion

The Board has reviewed all of the evidence in the Veteran's 
claims folder. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record. Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.

I. Asbestosis - New and Material Evidence 

By way of procedural history, the Veteran initially raised a 
claim of entitlement to service connection for asbestosis in 
July 1998.  Such claim was denied by the RO in a September 
1998 rating decision.  The Veteran did not appeal that 
determination and it became final. See 38 U.S.C.A. § 7105.  

Most recently, the Veteran requested that his claim be 
reopened in correspondence received by the RO in September 
2007.  The request was denied by the RO in an April 2008 
rating decision.  The Veteran disagreed with that decision 
and initiated an appeal.  A statement of the case was issued 
in October 2008 and the appeal was perfected with the 
submission of a VA Form 9 (or its equivalent) in November 
2008. 

Again, the immediate issue for consideration is whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for asbestosis.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The medical evidence of record at the time of the last final 
September 1998 rating action denying the Veteran's claim for 
service connection included service treatment records and VA 
and private post-service treatment reports.

At that time, although there was an in-service history of 
asbestos exposure, there was no evidence of an actual 
asbestosis diagnosis.  Therefore, the RO determined that 
there was no basis to establish service connection for such 
disorder.  Again, the Veteran did not appeal that 
determination and it became final in September 1999. 

Evidence added to the record since the time of the last final 
denial in September 1998 includes numerous VA outpatient 
treatment records, several of which provide an asbestosis 
diagnosis.  VA treatment records also show diagnoses of 
interstitial lung disease and pleural disease, consistent 
with asbestosis. See VA Pulmonary Consult Notes, dated August 
6, 2007 and August 24, 2007.  As this evidence of was not 
previously before agency decisionmakers and is not cumulative 
or redundant of any evidence in the claims file at the time 
of the last final decision in September 1998.  Furthermore, 
because this evidence addresses the questions of current 
disability/diagnosis, it relates to an unestablished fact 
necessary to substantiate the claim.  For these reasons, the 
Board finds that the criteria under 38 C.F.R. § 3.156(a) have 
been satisfied, and the Veteran's claim of entitlement to 
service connection for asbestosis is reopened.  Moreover, 
because the RO considered the merits of the underlying 
service connection claim in the October 2008 statement of the 
case, the Board may proceed with appellate review at this 
time without prejudicing the Veteran. See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).

II. Service Connection - Asbestosis 

The Board will now consider whether the Veteran is entitled 
to service connection for asbestosis.  He claims that he was 
exposed to asbestos while insulating steam pipes in engine 
rooms of ships during his nearly 30 years of active in the 
United States Navy. 

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in-service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims. Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.



a. Factual Background

Service treatment records reflect no complaints, treatment, 
or diagnoses relating to asbestosis.  However, service 
records do confirm that the the Veteran was a participant in 
the Asbestos Surveillance program as of March 1979, and that 
he was likely exposed to asbestos on a regular basis during 
service as a result of his occupational duties. See Clinical 
Notes, March 1979 and March 1980.  These records also 
indicate that the Veteran had no prior (pre-military) 
exposure to asbestos. See also Occupational History Report, 
December 1978.  

In light of the foregoing, the Board concedes that the 
Veteran was exposed to asbestos in-service.  However, mere 
exposure to a potentially harmful agent is insufficient to be 
eligible for VA disability benefits.  The question in a claim 
such as this is whether disabling harm ensued.  The medical 
evidence must show not only a currently diagnosed disability, 
but also a nexus, that is, a causal connection, between this 
current disability and the exposure to asbestos in service.  
Hickson v. West, 12 Vet. App. 247 (1999).

The first clinical evidence of findings consistent with 
asbestosis is dated in 2007, although post-service VA 
treatment records show reports of shortness of breath and a 
diagnosis of mild pulmonary emphysema (for which he is 
currently service connected) as early as 1989. See also VA 
Chest X-ray Report, June 1989.   

In this regard, a March 2007 CT scan of the chest showed 
pulmonary nodules, pulmonary fibrosis, and pleural 
thickening.  

A CT scan of the chest in July 2007 confirmed stable lung 
nodules, interstitial lung disease, and pleural disease with 
appropriate indications of asbestosis.  

An August 2007 VA addendum to the July 2007 CT report shows 
that the Veteran reported a 20 year history of asbestos 
exposure in the Navy and that he was part of the Asbestos 
Surveillance Program which, as indicated above, is confirmed 
by his service treatment records.  

An August 2007 VA clinical note reflects that the Veteran was 
concerned about his breathing.  He again cited a long history 
of asbestos exposure, and endorsed current dyspnea on 
exertion, noisy breathing, rattling, and wheezing.  The VA 
physician again reviewed the CT and concluded that the scan 
indicated asbestosis.  The final assessment was asbestosis.  

In April 2008, the Veteran's presented for a follow-up of the 
diagnosed asbestosis and lung nodules.  The CT scan report 
indicated bilateral pleural plaques, minute pulmonary and 
sub-pleural nodules consistent with prior asbestos exposure, 
and evidence of chronic lung disease (possibly consistent 
with asbestos exposure).  

A July 2008 VA treatment note confirmed the April 2008 CT 
scan findings, which indicated pleural plaques with minute 
bilateral pulmonary and sub-pleural nodules, consistent with 
prior asbestos exposure and chronic lung disease, also 
possibly consistent with asbestos exposure.  The impression 
was asbestosis; the Veteran was prescribed Spiriva and 
prednisone for treatment.  

b. Analysis 

The evidence outlined above supports a grant of service 
connection for asbestosis.  As noted, service records 
unequivocally document asbestos exposure during service. See 
Clinical Notes, March 1979 and March 1980.  These records 
also indicate that the Veteran had no pre-service 
occupational exposure to asbestos.  In this same vein, it is 
noted that the Veteran's military service spans nearly 30 
years and that he has not been employed since his separation 
from active service in 1989.  Therefore, there is no evidence 
to suggest that the Veteran had any post-service occupational 
exposure to asbestos.   

In addition to evidence confirming in-service asbestos 
exposure, the record also establishes a current diagnosis of 
asbestosis and contains a medical opinion relating such 
condition to asbestos exposure in-service.  See VA Clinical 
Notes, dated August 2007 and April 2008.  Indeed, in April 
2008 and July 2008 VA treatment reports, Dr. Tejedor, who is 
familiar with the Veteran's asbestos exposure history, stated 
that his "impression of the CXR (chest x-ray) and CT scan 
with history is of asbestosis."  Moreover, he expressly 
opined that the diagnosed bilateral pleural plaques were 
"consistent with prior asbestos exposure."  Concededly, the 
Veteran's only exposure to asbestos is during his military 
service.  Moreover, there are no contrary medical opinions of 
record relating to the asbestosis' etiology.  

Given that the Veteran was exposed to asbestos in service, 
that the record contains medical evidence linking asbestosis 
to asbestos exposure in-service, and that he was diagnosed 
with an asbestos-related pulmonary disease as recently as 
2007, the Board finds it as likely as not that the Veteran's 
asbestosis is proximately due to or the result of in-service 
asbestos exposure.  As such, service connection is warranted.


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for asbestosis is reopened.

Service connection for asbestosis is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.


REMAND

The Veteran contends that he is entitled to specially adapted 
housing and/or to a special home adaption grant because his 
service-connected disabilities have resulted in the loss of 
use of his lower extremities.  See Hearing Transcript, pp. 
10-12.  

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the Veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair. 
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Service connection is in effect for atherosclerotic coronary 
artery disease, evaluated as 100 percent disabling; for 
pulmonary emphysema with a history of bronchitis, evaluated 
as 60 percent disabling; for lumbar strain with minimal 
hypertrophic changes, evaluated as 20 percent disabling; for 
status post fracture of distal end of right fibula, evaluated 
as 0 percent disabling; for status post nasal fracture, 
evaluated as 0 percent disabling; for chronic sinusitis, 
evaluated as 0 percent disabling; for chronic dermographia, 
evaluated as 0 percent disabling; for status post removal of 
plantar wars with mild bilateral collouses, evaluated as 0 
percent disabling; and for lipoma of sacroiliac area, 
evaluated as 0 percent disabling.  Here, it is briefly noted 
that the instant decision also grants service-connection for 
asbestosis.  The Veteran's combined evaluation for 
compensation is 100 percent effective May 27, 1998.  The 
Veteran also is in receipt of special monthly compensation 
under 38 C.F.R. § 3.350(i) on account of atherosclerotic 
coronary artery disease with angina pectoris and 
hypercholerterolemia, which is rated as 100 percent disabling 
and additional service connected disability of pulmonary 
emphysema, independently ratable at 60 percent, from July 6, 
1998.  

At his February 2010 Travel Board hearing before the 
undersigned, the Veteran testified that he has limited use of 
his lower extremities as result of his service-connected 
disabilities, and in particular, due to his service-connected 
atherosclerotic condition (evaluated as 100 percent 
disabling).  He specifically asserts that VA physicians and 
VA occupational therapists have recently told him that he 
requires special adaptive housing because his service-
connected cardiovascular causes him to lose balance, 
fall/trip, and have seizing problems of the lower 
extremities.  See Hearing Transcript, pp. 10-12.  VA 
outpatient treatment records sent to the Board after the 
hearing show that a recommendation as made for a consult for 
adaptive equipment for home safety.  It appears that he was 
evaluated to determine whether he was a fall risk by complete 
information about the need for adaptive equipment is not 
included in the record.  Additionally, if they exist, the 
Veteran's recent VA treatment records dated since March 2010 
have not been associated with the file.  Because these 
records are pertinent insofar as they may demonstrate the 
need for special adaptive housing, they should be obtained 
and considered upon remand.  38 C.F.R. § 3.159(c)(2) (2009); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims 
file records from the VA Medical Center in 
Biloxi, Mississippi, dated from March 2010 
to the present.  All attempts to secure 
these records must be documented in the 
claims file.  Specifically, the AOJ must 
follow the procedures outlined in 38 
C.F.R. § 3.159(c)(2) (2009) and 38 C.F.R. 
§ 3.159(e) (2009).

2. The Veteran should be afforded a VA 
medical examination, with an appropriate 
examiner, to determine the extent of his 
service-connected disabilities in regard 
to his specially adapted housing and 
special home adaption claims.

The examiner should comment on whether 
such service-connected disorders have 
resulted in (i) blindness in both eyes, 
(ii) the loss of use of one or both lower 
extremities, or (iii) ankylosis of either 
knee. If loss of use of either lower 
extremity is found, the examiner should 
comment on the extent to which assistive 
devices are required. If the Veteran has 
loss of use of an extremity, but on 
account of nonservice-connected disability 
only, the examiner should so state. A 
complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3. After the development listed above, and 
any other development deemed necessary by 
the AOJ, has been completed, the AOJ 
should readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response, then return the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


